Exhibit 10.1



Executive Transition Agreement
 
This Executive Transition Agreement (the “Agreement”) is by and among Nancy B.
Davis (“Davis”), Stock Yards Bancorp, Inc. (“Bancorp”) and Stock Yards Bank &
Trust Company (the “Bank”) (together, the “Companies”), and is made and entered
into as of November 21, 2018 (the “Effective Date”).
 
Recitals
 
A.
The Bank is a wholly owned subsidiary of Bancorp.



B.
Davis is currently the Chief Financial Officer (“CFO”) of both Bancorp and Bank
and is paid and provided benefits by the Bank as its CFO.



C.
Davis has expressed her intention to retire from active employment with the
Companies.



D.
The Companies desire to implement their plan for executive succession in
connection with Davis’s retirement, and Davis wishes to facilitate and cooperate
in such succession on the terms and conditions set out in this Agreement.



Agreements
 
1.            Remaining Employment Period.  Unless employment ends sooner as
provided herein, the Bank shall continue to employ Davis, and Davis shall
continue to serve as the CFO of the Companies, until April 30, 2019 (the
“Retirement Date”).
 
2.            Effect of Earlier Termination.  If Davis’s employment ends by
action of either party prior to the Retirement Date for any reason, or no
reason, this Agreement shall terminate and no longer have any effect.
 
3.            Duties.  From the Effective Date until the Retirement Date, Davis
shall continue to devote her full business time and attention to serving as CFO
of the Companies and shall also (i) begin to share more detailed information and
guidance as to the extent and specifics of her duties and responsibilities with
the person that the Boards’ appoint as CFO-elect to take such office on May 1,
2019, and (ii) assist in the orientation and development of the Companies’ 
newly-appointed Principal Accounting Officer, assigning to him such of her
current duties as are appropriate to such role.  Davis shall perform all such
duties faithfully and efficiently and shall have such powers inherent to the
undertakings applicable to such position and necessary to carry out the duties
required hereunder.
 
4.            Post-Retirement Availability.  Davis agrees to make herself
available on a consulting basis, as and if called on by the Bank’s officers with
reasonable prior notice, for no more than 4 hours per week on average, during
the period between the Retirement Date and April 30, 2020.  To the extent so
called on to provide guidance, advice or other services during such
post-Retirement period, the Bank will pay Davis an hourly fee, in her capacity
as an independent contractor and consultant, of $250 per hour for such services.
Davis acknowledges and agrees that such fee will be remitted without withholding
of taxes given her then-independent contractor status and agrees to be
responsible for and to pay any and all income or other taxes with respect
thereto and that payment of any such amounts shall not entitle her to
participate in any benefit plan of the Companies during such post-retirement
period as if she continued as an employee.
 
1

--------------------------------------------------------------------------------



5.            Compensation.  Davis shall continue to be compensated at her
current base salary level through the Retirement Date.  In addition, Davis shall
be entitled to be paid a cash bonus with respect to 2018, to the extent the
performance metrics as previously approved by the Compensation Committee of the
Companies are certified as met, paid at the same time and in the same manner as
to other Bank management who also participate in such programs, but in no event
later than March 15, 2019.  Davis acknowledges and agrees that she will not be
paid any incentive or bonus compensation for the service period from January 1,
2019 through the Retirement Date.  Base salary or bonuses payable hereunder
shall be paid in a net amount after deduction for Davis’s share of the costs of
benefit plans in which she is enrolled, and withholdings for taxes or other
amounts as may be required by law or Bank payroll practice.
 
6.            Benefit Plan Participation.  Through the Retirement Date, Davis
shall be entitled to paid time off, holidays and business expense reimbursements
in accordance with the Bank’s policies in effect from time to time and shall be
eligible to participate in the employee benefit plans of the Companies as in
effect on the Effective Date, in accordance with their terms or with such
changes as may be thereafter approved by the Companies’ in their sole
discretion.  In addition, Davis shall enjoy such perquisites as may be now
available for and made available to executive management of the Companies’
generally between the Effective Date and the Retirement Date.  All Davis’s
rights as an employee to such paid time off, reimbursements, and participation
in benefit plans shall cease on the Retirement Date, except for benefits made
available under the terms of such plans for former employees (such as COBRA or
retiree access, at full cost, to the Bank’s medical plan), in accordance with
such plans’ terms as in effect from time to time.
 
7.            Outstanding Equity Awards.
 
(a)            SARs.  Prior to the Effective Date, Davis has been granted
certain stock appreciation rights (“SARs”) as set forth on Annex A attached
hereto, some of which are fully vested and exercisable now and will continue to
be so exercisable under their terms until 10 years following their respective
grant dates.  The grant agreements for any SARs set forth on Annex A that are
not vested and exercisable as of the Retirement Date, are hereby amended such
that they shall be 100% vested on that date, if Davis remains employed until
then, and will continue to be so exercisable under their terms until 10 years
following their respective grant dates.
 
(b)            Performance-Vested Stock Units.  Prior to the Effective Date,
Davis has been granted certain performance-based stock unit awards (“PSUs”), as
set forth on Annex A attached hereto, that are to be paid in shares of stock, to
the extent the performance criteria therein is met and certified by the
Compensation Committee, but would be paid in a prorated amount of earned shares
after the end of each cycle, based on the Compensation Committee’s review and
certification of performance, prorated based on the portion of the performance
period for each that elapsed before her Retirement Date.  Those grant agreements
are each hereby amended such that she will be entitled to the entire amount
earned under those awards based on the Compensation Committee’s review and
certification of performance thereunder, without proration.  Such review,
certification and issuance of shares under each such PSU shall occur at the same
time and manner as it does for other employees who hold such awards.
 
(c)            New Awards.  Davis acknowledges and agrees that no new equity
awards will be made to her between the Effective Date and the Retirement Date.
 
2

--------------------------------------------------------------------------------



8.            Change in Control Agreement.  The Bank and Davis are parties to an
Amended and Restated Change in Control Severance Agreement dated as of December
17, 2013 which only provides for certain severance if the Bank terminates Davis
other than for Cause, or Davis triggers her termination for Good Reason (as
those capitalized terms are defined therein) after a Change in Control.  The
parties hereby agree that such agreement shall be terminated and be of no force
or effect as of the Retirement Date, given Davis’s voluntary, non-Good Reason
termination on that date.
 
9.            Executive Nonqualified Deferred Compensation Plan.  Pursuant to
the terms of an Executive Nonqualified Deferred Compensation Plan (“DCP”)
previously adopted by the Bank, Davis is entitled to payment of certain deferred
amounts at a future date.  The parties agree that, upon the Retirement Date,
Davis will have incurred a “Separation from Service” as defined in the DCP, such
that the timing of payment of her DCP benefits will be governed by the
Retirement Date and her prior payment form and timing elections, which means
that DCP benefits may begin no sooner than the 7th month following the
Retirement Date.
 
10.            Release.  In consideration for entering into this Agreement and
for the consideration payable hereunder, Davis agrees to sign on (and not
before) the Retirement Date, or within 7 days thereafter, the Release set out at
Annex B hereto and incorporated herein by reference.  If such Release is either
not signed and delivered to the Bank in that time frame or is signed and Davis
exercises her right thereunder to revoke it within 7 days after it is signed,
the amendments to her SAR and PSU grant agreements as provided for in Section 7
hereof shall not occur and shall be revoked.
 
11.            Covenants.  In exchange for this Agreement, Davis agrees to
adhere to the following covenants during her continued employment and after
service termination for any reason.
 
(a)            Not to Compete.  For a period of 24 months following the
Retirement Date (the “Restricted Period”), Davis will not, directly or
indirectly, either for herself or for any other person, entity or company,
solicit business or individual patronage for the purpose of providing services
which are identical or similar to services then provided by the Bank within a
radius of 50 miles from any of the Bank’s offices.
 
(b)            Non-Solicitation of Customers or Employees.  Davis agrees that,
during the Restricted Period, Davis shall not, without the express written
consent of Bank, directly or indirectly, either for Davis or for any other
person, entity or company, (i) solicit the business enjoyed by the Bank with any
person or business that was a Customer; or  (ii) approach or solicit any person
who was employed at the Bank as of the date of Davis’s service ended and with
whom Davis had material contact during Davis’s period of service with the Bank,
with a view to hiring such employee, persuading such employee to leave the
employment of Bank, or actually hire an employee of the Bank for any other
entity.  For purposes of this covenant, “Customer” shall mean any firm,
individual, corporation or entity which used the facilities, products or
services of the Bank during the 12-month period immediately preceding the
voluntary or involuntary termination of Davis’s service for the Companies.
 
3

--------------------------------------------------------------------------------

 
(c)            Cooperation with Litigation.  Davis agrees to cooperate with
Bank, during the term of this Agreement and thereafter (including after Davis’s
termination of employment hereunder for any reason), by making Davis reasonably
available to testify on behalf of Bank or any affiliated company in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
and to assist Bank or any affiliated company in any such action, suit, or
proceeding by providing information to and meeting and consulting with Bank, any
affiliated company, or any of their counsel or representatives upon reasonable
request, provided that such cooperation and assistance shall not materially
interfere with Davis’s then-current professional activities and that Bank shall
agree to reimburse Davis for all reasonable out-of-pocket expenses incurred by
Davis in connection with providing such cooperation and assistance.
 
(d)            Bank’s Confidential Information.  Davis agrees that, during the
term of this Agreement and at any time thereafter, she shall not directly or
indirectly, without the express written consent of Bank, disclose, divulge,
discuss, copy, or otherwise use or suffer to be used in any manner, in
competition with or contrary to the interests of Bank or any affiliated
companies, the customer lists, proprietary organizational methods, products,
business plans or strategies, or other trade secrets of Bank or any affiliated
companies, it being acknowledged by Davis that all such information regarding
the business of Bank and affiliated companies compiled or obtained by, or
furnished to, Davis while Davis shall have been employed by or associated with
Bank is confidential information and Bank’s exclusive property. Confidential
information shall not include any information (A) which becomes publicly known
through no fault or act of Davis; (B) is lawfully received by Davis from a third
party after a cessation of her services without a similar restriction regarding
confidentiality and use and without a breach of this Agreement or (C) which is
independently developed by Davis and entirely unrelated to the business of
providing banking or banking related services.
 
(e)            Advice to Future Employers.  If Davis, in the future, seeks or is
offered employment or board service by any other company, firm, or person, she
shall provide a copy of this Section 11 to the business prior to accepting
employment or board service.
 
(f)            Remedies.  In the event of a breach or a threatened breach by
Davis of any provision of Section 11 of this Agreement, the Bank shall be
entitled to an injunction restraining Davis from the commission of such breach,
and to recover its attorneys’ fees, costs and expenses related to the breach or
threatened breach.  Nothing herein contained shall be construed as prohibiting
the Bank from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of money damages.  These covenants and
disclosures shall each be construed as independent of any other provisions in
this Agreement, and the existence of any claim or cause of action by Davis
against the Bank, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Bank of such covenants and
agreements.
 
(g)            Reasonableness of Restrictions.  Davis has carefully considered
the nature and extent of the restrictions upon her and the rights and remedies
conferred upon Bank under the provisions of this Section 11, and hereby
acknowledges and agrees that the same are reasonable in time and territory, are
designed to prevent disruption of relationships which are valuable to Bank, do
not stifle the inherent skill and experience of Davis, would not operate as a
bar to Davis’s sole means of support, are fully required to protect the
legitimate interests of Bank, and do not confer a benefit upon Bank
disproportionate to the detriment to Davis which is caused by the provisions of
this Section 11.
 
4

--------------------------------------------------------------------------------



12.            Severable Provisions.  The provisions of this Agreement are
severable, and, if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions of this
Agreement and any partially unenforceable provision of this Agreement, to the
extent enforceable in any jurisdiction, shall nevertheless be binding and
enforceable hereunder.  If any provision of this Agreement, including any
provision of Section 11, is invalid in part or in whole, it will be deemed to
have been amended, whether as to time, area covered or otherwise, as and to the
extent required for its validity under applicable law and, as so amended, will
be enforceable.
 
13.            Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to Davis at the last address she has filed in
writing with the Bank or, in the case of the Bank, at its principal executive
offices.
 
14.            Governing Law.  The provisions of this Agreement shall be
construed in accordance with the laws of the Commonwealth of Kentucky.
 
IN WITNESS WHEREOF, the Companies and Davis have entered into this Agreement on
the Effective Date.
 
 
STOCK YARDS BANK & TRUST COMPANY
 
 
 
 
By:
/s/ David P. Heintzman
 
 
David P. Heintzman
 
Title:
Executive Chairman
 
 
 
 
STOCK YARDS BANCORP, INC.
 
 
 
 
By:
/s/ David P. Heintzman
 
 
David P. Heintzman
 
Title:
Executive Chairman
 
 
 
 
 
 
 
 
/s/ Nancy B. Davis
 
 
Nancy B. Davis



5

--------------------------------------------------------------------------------



Annex A
 
Existing Equity Awards (to which Section 7 applies)
 
Stock Appreciation Rights
(all vesting 20% per year from Grant Dates)
Grant Date
 
No. of Shares to
which SAR relates
   
Vested % on Retirement Date
before acceleration per Section 7
   
Strike Price
 
3/15/2011
   
5,226
     
100
%
 
$
15.84
 
2/20/2012
   
9,187
     
100
%
 
$
15.24
 
2/18/2014
   
7,723
     
100
%
 
$
19.37
 
3/17/2015
   
5,959
     
80
%
 
$
22.96
 
3/15/2016
   
7,305
     
60
%
 
$
25.76
 
3/21/2017
   
3,975
     
40
%
 
$
40.00
 
2/20/2018
   
4,081
     
20
%
 
$
35.90
 
TOTAL
   
43,456
                 



 
Performance Share Units that will
be Outstanding on Retirement Date
(which will no longer be prorated for portion of Performance Period
elapsed before Retirement Date, per Section 7)
Grant Date
Performance Period
Maximum No. of Shares
that could be Issued
3/21/2017
1/1/2017-12/31/2019
5,301
2/20/2018
1/1/2018-12/31/2020
6,464
 
TOTAL
11,765



 
6

--------------------------------------------------------------------------------



Annex B
 
RELEASE AGREEMENT
 
This Release Agreement (this “Release”) is entered into by and between Nancy B.
Davis (“Davis”) and Stock Yards Bank & Trust Company (“Stock Yards”, and
collectively with its parent(s), subsdiary(ies), and all other related
companies, the “Company”).  Davis and Company are referred to herein as the
“Parties.”
 
RECITALS
 

A.
Davis and Company are parties to an Executive Transition Agreement, dated as of
November _, 2018 (the “Transition Agreement”), which provides for certain
consideration, conditioned upon Davis first signing a general release of claims
following termination of Davis’s employment, which release becomes irrevocable
in accordance with its terms.

 

B.
This Release is the contemplated release of claims under the Transition
Agreement, and Davis has had notice of this Release since the date the
Transition Agreement was executed because a copy was attached thereto (the
“Presentation Date”).

 

C.
Davis’s employment with the Company ended on April 30, 2019 (the “Retirement
Date”).

 

D.
The Parties desire to memorialize and confirm the release by Davis of any and
all claims, whether known or unknown, that Davis may have against the Company or
any of its current or former employees that are releasable by law.

 
AGREEMENT
 
NOW, THEREFORE, in consideration for the covenants and mutual promises contained
in the Transition Agreement and this Release, the Parties agree as follows:
 
PART I

 
For and in consideration of the promises made herein by Davis in Part II and
Part III of this Release, and her performance thereof, the sufficiency of which,
either separately or combined, is hereby acknowledged, Company agrees to provide
the consideration set forth in the Transition Agreement, provided that, the
enhancement to Davis’ equity awards as provided in Section 7 thereof shall be
void and ineffective if she does not sign this Release on, or within 7 days
following, April 30, 2019, or if she signs it and then timely revokes it as
allowed by Part II, Section 2.4 below. The Parties expressly agree and
acknowledge that a portion of this consideration represents separate and
adequate consideration, to which Davis is not otherwise entitled, in exchange
for Davis’s Age Claim Waiver, set out below in Part II. Company’s present
promise to provide this consideration is exchanged for Davis’s present release
of any Age Claims at the time of the execution of this Release.
 
PART II

 
For and in consideration of the promises made herein by Company in Part I of
this Release, and its performance thereof, the sufficiency of which is hereby
acknowledged, Davis agrees as follows:
 
7

--------------------------------------------------------------------------------



2.1            General Release and Waiver of All Claims and Potential Claims. 
Davis hereby releases all claims and potential claims, known and unknown,
against the Company and its current and/or former employees that are releasable
by law.  More specifically, for and on behalf of herself and her family,
dependents, heirs, executors, administrators and assigns, Davis hereby
irrevocably and unconditionally releases the Company and its respective
predecessors, successors, and all their past, present or future assigns,
parents, subsidiaries, affiliates, insurers, attorneys, divisions, subdivisions
and affiliated entities, together with their respective current and former
officers, directors, shareholders, fiduciaries, administrators, trustees,
agents, servants, employees, attorneys, insurers and/or representatives, and
their respective predecessors, successors and assigns, heirs, executors,
administrators, and any and all other affiliated persons, firms, plans or
corporations which may have an interest by or through them (collectively
“Releasees”), both jointly and individually, from any and all claims, actions,
arbitrations, and lawsuits, of any nature whatsoever, known or unknown to Davis,
accrued or unaccrued, which she ever had, now has or may have had against
Releasees since the beginning of time through the date of execution of this
Release.  This general release and waiver of claims includes, but is not limited
to, any and all claims, demands, causes of action, suits, debts, complaints,
liabilities, obligations, promises, agreements, controversies, damages and
expenses that are releasable by law (including, without limitation, attorneys
fees and costs actually incurred or to be incurred) of any nature or description
whatsoever, in law or equity, whether known or unknown, in connection with or
arising out of her employment with the Company and/or termination of said
employment.  Claims being released include, without limitation, any and all
employment-related claims that are releasable by law arising under federal,
state or local statutes, ordinances, resolutions, regulations or constitutional
provisions prohibiting discrimination in employment on the basis of sex, race,
religion, national origin, age, disability and/or veterans’ status, including,
but not limited to, claims arising under Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 1981, 1981a, 1983 and 1985, the Civil Rights Act of Kentucky,
the Sarbanes-Oxley Act, 18 U.S.C. §§  1514A, et seq., the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the Pregnancy
Discrimination Act, the Federal Rehabilitation Act of 1973, Executive Order
11246, the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et
seq., the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq., the Family and
Medical Leave Act, 29 U.S.C. §§ 2601, et seq., the Genetic Information
Non-Discrimination Act, 42 U.S.C. §§ 2000ff et seq., the minimum wage act, wage
payment law and wage discrimination statutes and workers compensation statutes
and similar state laws of Kentucky, in all instances as amended.  This general
release and waiver of claims also includes, but is not limited to, any and all
claims for unpaid benefits or entitlements asserted under any plan, policy,
benefits offering or program (except as otherwise required by law), any and all
contract or tort claims, including, without limitation, claims of wrongful
discharge, assault, battery, intentional infliction of emotional distress,
negligence, and/or defamation against Releasees.
 
Nothing in this Section 2.1, Section 2.2, or any other provision in the
remainder of this Release shall be construed to prevent Davis from (i) making a
claim for indemnity under law or governance documents providing for indemnity or
insurance against claims for acts or omissions in her capacity acting as an
officer or director of the Company; or (ii) talking to, cooperating in any
investigation by, and/or filing a charge with a government agency, including but
not limited to the U.S. Equal Employment Opportunity Commission (the “EEOC”),
any similar state or local fair employment practices administrative agency, or
the Securities and Exchange Commission (the “SEC”).  However, by signing this
Release, Davis hereby waives the right to recover from Releasees any relief from
any charge or claim pursued or otherwise prosecuted by her, or by persons or
entities like the EEOC acting by or through her, including, without limitation,
the right to attorneys’ fees, costs, and any other relief, whether legal or
equitable, sought in such charge, claim, or other proceeding.
 
8

--------------------------------------------------------------------------------



2.2            Age Claim Waiver.  Davis further agrees that her full general
release includes a waiver of her rights, if any, to assert or allege
discrimination based upon age pursuant to the Age Discrimination in Employment
Act or any and all other federal, state or local laws or regulations prohibiting
discrimination on the basis of age (collectively, “Age Claim Waiver”).
 
2.3            Adequate Consideration Period/Consult an Attorney.  Davis
acknowledges that by receipt of this Release on the Presentation Date: (a) she
was instructed that she may and should consult an attorney of her own choosing
regarding the terms of this Release, and specifically including the Age Claim
Waiver. Davis, therefore, acknowledges and agrees that she has already been
given at least 21 days to consider all the terms in this Release and whether to
sign this Release. The Parties agree that if Davis fails to execute this Release
prior to the deadline set forth in Part I hereof, then this Release will be null
and void.
 
2.4            Seven (7) Day Revocation Period. Davis further agrees that she is
hereby instructed by the Company that, following her signing of this Release,
Davis shall have up to seven (7) days to withdraw, rescind or revoke this
Release by providing written notice to Craig Bradley, General Counsel, at Stock
Yards Bank & Trust Company, 1040 East Main Street, Louisville Kentucky, 40206,
but that, in the event Davis exercises her right to withdraw or rescind this
Release, all terms of this Release, including, without limitation, Company’s
duty to provide the consideration described in Part I above, shall be void and
of no effect.
 
PART III
Other Agreements
 
3.1            No Known Claims Against Company.  Davis represents, warrants and
covenants that, as of the date she signs this Release, (1) she is unaware of any
wages (as that term is defined by applicable state law) that are owed to her by
the Company and that have not been paid; (2) she is unaware of any request for
leave under the Family and Medical Leave Act that was denied; (3) she has no
known work-related injury, disability, or illness, and has not requested any
accommodation under the Americans With Disabilities Act or similar state law
that has not been satisfied; and (4) she is unaware of any document,
circumstance, occurrence, or any conduct on behalf of the Company or any of its
agents, employees, officers or directors, or any Releasee, which evidence,
contain, or constitute a violation of any law, standard, or regulation,
including but not limited to a violation of federal or state securities laws,
upon which representations the Company expressly relies in entering into this
Release.
 
3.2            Knowing and Voluntary Agreement.  Davis agrees and acknowledges
that she has been advised to consult an attorney regarding the terms of this
Release and that she has carefully reviewed, studied and thought over the terms
of this Release.  Davis further acknowledges and agrees that she knowingly and
voluntarily entered into and signed this Release after deliberate consideration
and review of all of its terms and provisions, that she was not coerced,
pressured or forced in any way by the Company, any Releasee or anyone else to
accept the terms of this Release, and that the decision to accept the terms of
this Release was entirely her own.
 
3.3            No Wrongdoing by the Parties.  The Parties further agree that
they have entered this Release to resolve any and all claims, if any, Davis may
have against the Company or any other Releasee, and that this Release does not
constitute an admission of, or is to be used as evidence of, any liability,
violation or wrongdoing of any kind.
 
9

--------------------------------------------------------------------------------

 
3.4            Choice of Law; Interpretation; Captions.  The Parties understand
and agree that this Release shall in all respects be interpreted, enforced and
governed under the laws of the Commonwealth of Kentucky and the language of this
Release shall in all cases be interpreted as a whole, according to its fair
meaning and not strictly for or against either of the Parties, regardless of
which is the drafter of this Release.  Captions and headings used herein are for
convenience of reference only.
 
3.5            Exclusive Jurisdiction; Venue.  The Parties understand and agree
that the federal and/or state courts located in the Commonwealth of Kentucky
shall have exclusive jurisdiction with regard to any litigation relating to this
Release and that venue shall be proper only in the Commonwealth of Kentucky and
any federal court whose judicial district encompasses Louisville, Kentucky, and
that any objection to this jurisdiction or venue is specifically waived.
 
3.6            Entire Agreement.  The Parties agree that this Release sets forth
the entire agreement between the Parties on the subject matter herein and fully
supersedes any and all other prior agreements or understandings between them,
except for the terms in the Transition Agreement and benefit plans and equity
award agreements referred to therein, which agreements, if any, shall be
enforced according to their terms.  This Release may be amended or superseded
only by a subsequent writing, executed by the Party against whom enforcement is
sought.
 
3.7            Agreement to Indemnify.  The Parties agree that should Davis seek
to overturn, set aside, or legally challenge any release of claims, promise or
covenant made by her under this Release, by judicial action or otherwise, and
the Court or tribunal thereafter adjudicates or finds that Davis’s legal
challenge or claims were without proper legal basis, the Company and/or
Releasees shall be entitled to recover from Davis its costs of defending and
enforcing the terms of this Release and/or any other claim brought by or against
the Company or Releasees, including, without limitation, reasonable attorneys’
fees.  The Parties acknowledge and agree that each Releasee is an intended
third-party beneficiary of this Release and may enforce the terms of this
Release accordingly.
 
I, NANCY B. DAVIS, UNDERSTAND AND AGREE THAT THIS RELEASE CONSTITUTES A FULL AND
FINAL RELEASE OF ALL CLAIMS THAT ARE RELEASEABLE BY LAW.
 
 
_____________________________________________________________________________________________
 
Nancy B. Davis
 
 
 
Date:
________________________________________________________________________________________

 
 
STATE OF ______________________________
)

 
) SS:
COUNTY OF _______________________________________________________
)




Subscribed and sworn to before me by Nancy B. Davis, this _______ day of ______,
2019.


 
_____________________________________________________________________________________________
 
Notary Public
 
 
 
My Commission expires:_____________________________________________

                                                                                                  


10

--------------------------------------------------------------------------------




 
STOCK YARDS BANK & TRUST COMPANY
and STOCK YARDS BANCORP, INC.
   
 
By:
________________________________________________________________________________________
   
 
Title:
_______________________________________________________________________________________

 
 
 
Date:
_______________________________________________________________________________________

 
 
STATE OF ______________________________
)

 
) SS:
COUNTY OF ________________________________________________________
)




Subscribed and sworn to before me by __________________________, on behalf of
Stock Yards Bank & Trust Company and Stock Yards Bancorp, Inc., this ____ day of
______________, 2019.


 
_____________________________________________________________________________________________
 
Notary Public
 
 
 
My Commission expires:_____________________________________________





11